Citation Nr: 0336064	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-06 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.  He served in the Republic of Vietnam from January 1, 
1969, to November 16, 1969



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington.  The RO denied entitlement to service 
connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The VBA AMC will be asked to accomplish additional necessary 
development - obtaining records and possibly affording the 
veteran a VA examination.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  



The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for 
psychiatric symptomatology, including 
PTSD symptomatology, from February 2001 
to the present.  After obtaining any 
necessary authorization, the VBA AMC 
should obtain any medical records not 
currently on file.  Regardless of the 
appellant's response, the VBA AMC should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.  In any 
event, the VBA AMC should obtain any 
additional records from the VA Medical 
Center in Tacoma, Washington (the 
American Lake Division of the Puget Sound 
Health Care System) for the period from 
November 2001 to the present.

5.  The VBA AMC should ask the veteran to 
provide any additional information 
regarding stressful events claimed to 
have caused PTSD.  In particular, the VBA 
AMC should ask the veteran to provide as 
much detailed information as possible 
regarding his duties in Vietnam and the 
dates, places, and detailed descriptions 
of stressor events, including the deaths 
of his buddies to include their names, 
units, dates of death and causes of 
death.  

The VBA AMC should advise the veteran of 
the probative value of any lay statements 
from comrades with whom he served during 
service in Vietnam or others who 
participated/witnessed or had knowledge 
of any of the alleged stressful events in 
service.  The VBA AMC should advise the 
veteran that any information provided by 
him would be helpful for obtaining 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because such details would 
assist in a search for verifying 
information.

6.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

7.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and obtain any records regarding the 
Article 15s the veteran received while 
serving in the Republic of Vietnam from 
January 1, 1969, to November 16, 1969, in 
an effort to definitively show what 
unit(s) he was assigned to from January 
1, 1969, to November 16, 1969, while 
serving in the Republic of Vietnam.

8.  The VBA AMC should contact the 
Defense Finance and Accounting Center in 
Indianapolis, Indiana, and ask them to 
provide the veteran's pay records, such 
as leave and earnings statements, in an 
effort to definitively show what unit(s) 
he was assigned to from January 1, 1969, 
to November 16, 1969, while serving in 
the Republic of Vietnam.

9.  The VBA AMC should send a copy of any 
additional details supplied by the 
veteran, copies of his two March 14, 
2001, stressor statements, a copy of this 
remand, his record of service (DD-214), 
and his service personnel records, to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  

The VBA AMC should advise the USASCRUR 
that the veteran's service medical 
records show that he was assigned to 
Headquarters and Headquarters Company of 
the 1st Battalion, 28th Infantry during 
at least part of his service in Vietnam.  

If applicable, the VBA AMC should also 
advise the USASCRUR of any other units 
shown by Article 15s and pay records to 
be a unit to which the veteran was 
assigned to during his service in the 
Republic of Vietnam.  

The VBA AMC should request that USASCRUR 
provide any information that might 
corroborate any of the veteran's alleged 
stressors.  

In particular, the VBA AMC should request 
that USASCRUR provide any unit morning 
reports, operational reports - lessons 
learned, combat operations after action 
reports, and unit histories for veteran's 
unit(s) - Headquarters and Headquarters 
Company of the 1st Battalion, 28th 
Infantry and any other units shown by 
Article 15s and pay records to be a unit 
to which the veteran was assigned during 
his service in the Republic of Vietnam - 
for the period from January 1, 1969, to 
November 16, 1969.  

The VBA AMC should also request that 
USASCRUR provide any other information as 
to where the veteran's unit(s), including 
1st Battalion, 28th Infantry, was/were 
located during his tour in Vietnam.  

10.  Following the above, the VBA AMC 
must review the evidence in the claims 
file, including the veteran's copies of 
his two March 14, 2001, stressor 
statements and any information provided 
by USASCRUR, and make a specific 
determination with respect to whether the 
veteran "engaged in combat with the 
enemy."  

If the VBA AMC determines that the 
veteran did not engage in combat with the 
enemy, it should determine which claimed 
stressors have been corroborated by 
credible supporting evidence, with 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

The VBA AMC should address all related 
credibility issues and record all the 
conclusions they reach.  If applicable, 
the VBA AMC should list all stressors 
that have been corroborated by credible 
supporting evidence.

11.  If the VBA AMC determines that the 
veteran "engaged in combat with the 
enemy" or that any of his claimed 
stressors are corroborated by credible 
supporting evidence, the VBA AMC should 
arrange for a VA special psychiatric 
examination to determine whether the 
veteran has PTSD and if present whether 
such is related to verified combat and/or 
the verified stressors provided.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that if 
the VBA AMC did not determine that the 
veteran engaged in combat with the enemy, 
only the stressor(s) listed by the VBA 
AMC may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specify the 
basis for the diagnosis and specifically 
identify which stressor(s) is/are 
responsible for that conclusion.

If the examiner finds another psychiatric 
disorder(s) present, the examiner must 
opine as to whether any such disorder(s) 
is/are related to military service, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  

If applicable, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of West v. Brown, 7 Vet. 
App. 70 (1994); Cohen v. Brown, 10 Vet. 
App. 328 (1997); and 38 C.F.R. § 4.125 
(2003), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
PTSD.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


